Citation Nr: 0632699	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE 

Service connection for a right foot disorder.  


REPRESENTATION

Veteran represented by:          Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1978 to September 
1981.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.    

The Board remanded this matter for further development in May 
2005.   


FINDING OF FACT

The veteran's right foot disorder is not related to service.  


CONCLUSION OF LAW


A right foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a right foot 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in June 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the elements comprising a service connection claim 
and the evidence needed to substantiate such a claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  In the letter, the RO advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  And the 
RO provided notification to the veteran prior to the 
September 2003 initial adjudication of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).   

The Board notes a deficiency with VCAA notification, however.  
In the June 2003 letter, the RO did not provide the veteran 
with information regarding disability evaluations and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  Though the 
veteran was not informed about effective dates and disability 
evaluations, he will not incur prejudice because, as will be 
further detailed below, his claim will be denied.  No 
disability evaluation or effective date will be assigned - so 
notification on such matters is unnecessary.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the content of the June 2003 
letter from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  
The RO obtained VA and service medical records relevant to 
this appeal.  And the RO provided the veteran with a 
compensation examination for his claim.         

The Board notes that the record does not contain separation 
reports of medical examination and history.  The Board will 
therefore consider in its decision the case of O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (where records are 
apparently lost while in the possession of the government, a 
heightened obligation applies to consider carefully the 
benefit-of-the-doubt rule).  The Board notes, however, that 
the missing records may prove inconsequential here - as will 
be detailed below, a service medical record, dated in the 
month prior to the veteran's separation in September 1981, 
indicated that the veteran's right foot was normal at that 
time.      

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 


II.  The Merits of the Claim for Service Connection

The veteran maintains that active service aggravated a foot 
disorder he incurred prior to entering active duty.  For the 
reasons set forth below, the Board disagrees with his claim.     

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306(b).  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

In this matter, the record demonstrates that the veteran had 
a pre-service injury to his right foot, and that his right 
foot was found to be unsound upon entry onto active service.  
On a July 1978 enlistment report of medical examination, the 
reviewing physician found the veteran's feet as abnormal, and 
noted that he had fractured his right great toe as a civilian 
six years previously.  The July 1978 enlistment report of 
medical history also shows that the veteran noted "foot 
trouble."   

The first issue to address here is whether, in light of this 
evidence, the veteran should be presumed to have been sound 
upon his entry into active service.  See VAOPGCPREC 3-03 
(July 16, 2003).  The veteran will be considered to have been 
in sound condition when he entered service, except as to 
disorders noted at the time of his entry.  The term "noted" 
denotes only such disorders as are recorded in examination 
reports.  A reported history of pre-service existence of 
disorders recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 3.304; 
Crowe v. Brown, 7 Vet. App. 238 (1994).

If no disorders were noted at entry, VA must then show in 
this matter, by clear and unmistakable evidence, that the 
disorder at issue existed before entry, and was not 
aggravated by his service.  See Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003) (holding that the clear and unmistakable 
evidence standard is "onerous" and requires an 
"undebatable" result).   

Here - based on the evidence - it is clear that a disorder 
was "noted at the time of" entry into service.  The 
physician who examined the veteran in July 1978 clearly 
noted, not just the history of the veteran's right foot 
fracture, but also the veteran's abnormal right foot.  The 
presumption of sound condition does not apply here, 
therefore.  See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.306(b); 
VAOPGCPREC 3-03 (July 16, 2003).
  
As such, VA need not show "clear and unmistakable evidence" 
that the right foot disorder was not aggravated by service.  
Rather, to deny the veteran's claim, VA need only demonstrate 
that the preponderance of the evidence indicates that the 
veteran's pre-existing foot disorder did not increase in 
disability during service.  38 C.F.R. § 3.306(b).  In 
assessing whether VA has done so, the Board has reviewed the 
available service medical records, the VA treatment records, 
and the report of VA compensation examination the veteran 
underwent in April 2006.  

This evidence clearly demonstrates that the veteran has a 
current right foot disorder.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (a successful service connection claim must 
demonstrate evidence of a present disability).  VA treatment 
records dated since June 2003 demonstrate that the veteran 
has a right foot disorder for which he has undergone multiple 
surgeries since June 2003. And an April 2006 VA compensation 
examiner diagnosed the veteran with postoperative bunion, 
right foot.  

But the record does not show that the veteran's disorder 
increased in disability during service between August 1978 to 
September 1981.  38 C.F.R. § 3.306(b).  Rather, the medical 
evidence indicates that service did not aggravate the foot 
disorder.  An August 1981 radiology report - executed in the 
month prior to the veteran's discharge from service - found 
the veteran's right foot to be normal.  The earliest medical 
evidence of post-service treatment is found in June 2003 VA 
treatment records, dated over 21 years following the 
veteran's discharge from service in 1981.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. 
Principi, 3 Vet. App. 365 (1992) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The veteran did not claim 
service connection for his disorder until April 2003, over 21 
years following service.  And the April 2006 VA examiner, 
after reviewing the claims file, stated that he could not 
relate the veteran's current right foot disorder to service.        

In sum, the record contains no medical evidence of an in-
service increase in disability, of the treatment for such a 
disability within the several years following service, or of 
a continuity of symptomatology indicative of this disorder in 
the several years following service.  38 C.F.R. §§ 3.303(b), 
3.306.    

As the preponderance of the evidence is against the veteran's 
claim that service aggravated a pre-service right foot 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)
The Board notes that it has reviewed and considered the 
veteran's statements.  But, as a lay person without medical 
expertise or training, his statements alone are insufficient 
to prove the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons are not competent to render medical opinions).  


ORDER

Entitlement to service connection for a right foot disorder 
is denied.  



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


